Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent application of US Provisional Application 62/864,113, filed on 06/20/2019.
 Claims 1, 14-20 and 21-23 are currently pending in this patent Application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 09/27/2021), Applicants filed a response and an amendment on 12/27/2021, amending claims 1, 14-15, and 17-19, and canceling claims 2-13 is acknowledged.
Claims 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 14-19 and 20 are present for examination.

Applicants' arguments filed on 12/27/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-20 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Bhatia et al. (Biotechnological potential of microbial consortia and future perspectives. Critical Reviews in Biotechnology (2018), 38(8): 1209-1229) in view of Bach et al. (An Exocellular Protein from the Oil-Degrading Microbe Acinetobacter venetianus RAG-1 Enhances the Emulsifying Activity of the Polymeric Bioemulsifier Emulsan. Appl and Environ Microbiol (2003), 69(5): 2608-2615, see IDS), Kunze et al. (Stigmatellin, a new antibiotic from Stigmatella aurantiaca (Myxobacteriales), production, physico-chemical and biological properties. The Journal of Antibiotics (1984), Vol. XXXVII, No. 5, page 454-461), Hrenovic et 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cari C. Martin, applicants’ representative on 02/22/2022. 

Amend the claim(s) as shown below:
Cancel claims 21-23.
Allowable Subject Matter
	Claims 1, 14-19 and 20 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for enhanced production of one or more microbial growth by-products selected Stigmatella aurantiaca and the second microorganism is Acinetobacter venetianus RAG-1, wherein the biopolymer is emulsan and the biosurfactant is a glycolipid or a lipopeptide and wherein a  greater concentration of the one or more microbial growth by-products is achieved than would be achieved if the first and second microorganisms were cultivated individually. The prior art does not teach a method for enhanced production of one or more microbial growth by-products selected from the group consisting of  biopolymers and biosurfactants, the method comprising co-cultivating a first microorganism and a second microorganism in a fermentation reactor comprising a liquid nutrient medium and incubating the microorganisms in the reactor under conditions favorable for growth and production of the one or more microbial growth by-products, feeding clear liquified  paraffin into the reactor after 24 hours of incubation, extracting the one or more growth by-products from the reactor, and optionally purifying the one or more growth by-products, wherein the first microorganism is Stigmatella aurantiaca and the second microorganism is Acinetobacter venetianus RAG-1, wherein the biopolymer is emulsan and the biosurfactant is a glycolipid or a lipopeptide and wherein a  greater concentration of the one or more microbial growth by-products is achieved than would be achieved if the first and second microorganisms were cultivated individually. A standard search did not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656